   Case 2:16-cv-07717-MF Document 83 Filed 12/10/18 Page 1 of 1 PageID: 1765




                                                                           550 Broad Street, Suite 810
Christopher J. Dalton                                                      Newark, NJ 07102-4582
973 424 5614                                                               T 973 273 9800
christopher.dalton@bipc.com                                                F 973 273 9430




                                          December 10, 2018

Via ECF
Hon. Mark Falk, U.S.M.J.
United States District Court
For The District of New Jersey
50 Walnut Street
Newark, New Jersey 07102

         Re:      Medicine To Go Pharmacies, Inc. v. Macoven Pharmaceuticals, LLC, et al
                  Civil Action No. 16-07717
                  Request to Delay Implementation of Class Action Settlement

Dear Judge Falk:

        This firm represents Defendants Pernix Therapeutics Holdings, Inc. (Pernix) and its
wholly-owned subsidiary Macoven Pharmaceuticals, LLC (Macoven) in this matter. I write
further to my correspondence of November 19, 2018 (DE 81).

         Unfortunately, Pernix remains in a severe liquidity crisis, and will not presently be able to
implement the settlement. I have conferred with Class Counsel, who have agreed to a further
thirty (30) day stay of implementation of the settlement in this matter. Pernix has agreed, in the
interim, to begin making deposits to the Qualified Settlement Fund in the amount of $5,000 per
week after January 1, 2019. We therefore ask that the Court extend the stay of implementation
until January 10, 2019, at which time we will advise the Court of Pernix’s fiscal condition.

         If this is acceptable, we ask that the court so order.

                                                Respectfully,

                                                s/ Christopher J. Dalton

                                                Christopher J. Dalton
